     Case 2:20-cv-03600-MCA Document 27 Filed 04/12/20 Page 1 of 3 PageID: 655



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


    CRISTIAN A.R., et al.,

                              Petitioners,
                                                                              Civil Action No. 20-3600
                     v.
                                                                                          ORDER
    THOMAS DECKER, et al.,

                              Respondents.


ARLEO, UNITED STATES DISTRICT JUDGE

           Presently before the Court is Petitioners Cristian A.R.’s, Fedor B.’s, Santiago C.C.’s, Noe

C.M.’s, and Alvaro N.M.’s (collectively, “Petitioners”) Emergency Motion for Temporary

Restraining Order (“TRO”). ECF No. 13. For the reasons detailed in the accompanying Opinion,

and for good cause shown,

           IT IS on this 12th day of April, 2020,

           ORDERED that Petitioners’ TRO Motion, ECF No. 13, is GRANTED; and it is further

           ORDERED that Petitioners are to be released subject to the following specific conditions;

and it is further

           ORDERED that Immigration and Customs Enforcement (“ICE”) has 24 hours to process

this Court’s order and release the Petitioners to the home addresses provided by Petitioners’

counsel;1 and it is further




1
    Petitioners shall be released by no later than 5:00 p.m. on Monday, April 13, 2020.
    Case 2:20-cv-03600-MCA Document 27 Filed 04/12/20 Page 2 of 3 PageID: 656



        ORDERED that, given their criminal histories, Petitioners Cristian A.R., Santiago C.C.,

and Alvaro N.M. submit to ATD electronic bracelet monitoring as required by ICE in order to

protect public safety; and it is further

        ORDERED that all Petitioners are restricted to home confinement, but may leave their

home for activities such as obtaining food and other necessities; obtaining medical and mental

health treatment; and to the extent Petitioners are authorized to lawfully work in the United States,

to perform such work if their employment is deemed essential under the New Jersey and New

York Governors’ executive orders; or with permission of the Court or ICE; and it is further

        ORDERED that Petitioners Cristian A.R., Santiago C.C., and Alvaro N.M. have no

contact with the complainants and/or victims related to their underlying criminal charges and

convictions; and it is further

        ORDERED that Petitioners comply with any court orders and attend all court dates; and

it is further

        ORDERED that Petitioners comply with all of ICE’s standard conditions of release to the

extent that they are consistent with this Order; and it is further

        ORDERED that Petitioners comply with all national, state, and local shelter-in-place and

public safety orders, and CDC guidelines, regarding COVID-19; and it is further

        ORDERED that the Court will hear argument as to whether the TRO should be converted

to a preliminary injunction on May 4, 2020, at 2:00 p.m. by teleconference. Prior thereto, the

parties shall submit a status letter.2




2
  Respondents have requested that the Court state that this Order is no longer in effect when New Jersey Governor
Murphy lifts the current stay-at-home executive order issued on March 21, 2020. The Court declines to do so, but
nothing in this Order prevents Respondents from seeking a modification if they believe that changed circumstances
require such modification.
Case 2:20-cv-03600-MCA Document 27 Filed 04/12/20 Page 3 of 3 PageID: 657




Dated: April 12, 2020                /s Madeline Cox Arleo__________
                                     Hon. Madeline Cox Arleo
                                     UNITED STATES DISTRICT JUDGE
